Title: John Quincy Adams to Thomas Boylston Adams, 26 July 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						
							No: 3.
							Bunzlau. 26. July. 1800.
						
						Yesterday morning early we took our departure from Freystadt, & came to this place; a distance of eight german miles; five of which are in single stage from Sprotau here— The face of the country has visibly & greatly improved as we came along; & although we still had to wade through miles of sands more, or less deep, we were frequently relieved by patches of good roads, & by beautiful fields of wheat, rye, barley, oats, & especially flax, which appeared in a highly flourishing condition. As it happens to be just now harvest time, we passed many groups of reapers; a sight of which would have afforded us more satisfaction, had we not known, that they were far from gathering the bounties of the season for themselves, & had they not by frequently soliciting our charity proved the wretchedness of their condition— We had travelled through Saxony, a part of the march, & a corner of Bohemia last year at this time, & then too had met many a company of reapers— We had seen several last week, as we came from Berlin; but we had never seen them beg— Since we entered Silesia, yesterday & the day before, certainly more than twenty times, as we passed by troops of peasants of both sexes, who were gathering the harvest, a woman from among them, & sometimes two, or three ran from the fields to our carriage, with a little bunch of flowers, tied up with some ears of the grain they were gathering, which they threw into the carriage at the windows, by way

of begging for a dreyer, or half a grosh— The reason of this is, because the condition of the peasant in Silesia is much worse than in the electorate— For although personal servitude exists alike in both provinces, yet the serf in the March is never obliged to labour for his Lord, more days than there are— In Silesia, he is often obliged to furnish ten days in a week. Judge then after the man & his wife have both labored five days in seven for the lord, what sort of subsistance they can earn in the remaining two, (one of which is a sunday) for themselves.
						This so little travelling through this country, that unless post horses are bespoken before hand, they must be waited for, untill they can be brought in by some peasant from the fields. Thus we were obliged to stop yesterday three hours at Sprotau, & to employ the time went round the town to see whatever of remarkable it contained— It is a small place with about two thousand inhabitants, one third of whom are catholics— It stands upon the Bober a small branch of the Oder, which likewise runs through this town, but is too small to be navigable, & only serves at Sprotau, to give motion to a number of corn mills & fulling mills, which we saw fully employed. The manufactory of broad cloth is likewise carried on at Sprotau, at Freystadt & indeed in all the towns in this part of Silesia, though in none of them excepting Goldberg, to so great an extent as at Grünberg.
						In Sprotau there is a convent of nuns, dedicated to St: Mary Magdalen, who not being so liberal in their open intercourse with our sex as their great patroness, could not be visited by me. But Louisa went to see them— It seems they were not so well acquainted with, or so highly reverent of the name of Adams, as the worthy magistrates of Freystadt; for being informed we were Americans, they took it for granted we were Turks, & were under no small apprehension least Louisa, & Epps should be turkish men in disguise. The old ladies, for they are all declining far into the vale of years, began to tremble for their chastity, knowing it to be a thing for which the turks have very little respect— You, who know how much my wife & her maid look like Turkish ravishers, will perhaps be suspicious, that the alarms of the pious sisterhood are wont to be in the inverted proportion to the dangers that may threaten their most precious jewel.
						We went over the catholic church, which joins upon the nunnery, & is alike dedicated to Mary Magdelen. Of the pictures hung round

the church, & the alter pieces, those, which represent here were alone tolerable. There was an immage, modeled upon the famous one of our Lady at Loretto, which Buonaparte took the liberty of sending to Paris, about four years ago— The most remarkable thing I met in the church was a paper posted up, on the inner side of a confessional; written in Latin, & containing a list of the sins to which the ordinary priest was forbidden to grant absolution, as being expressly reserved for the consideration of the holy father himself— I expected to have found at least some heinous crimes upon the list, but unless the murder of a priest may be considered of that denomination, there was not one. The offences were—burying an heretic in holy ground—reading the books of the heretics, without a special licence—refusing to pay tithes—& about a dozen others all of the same stamp—all having some reference to the papal authority— Observe particularly, that the unpardonable crime of reading heretical books is expressed in terms so vague & comprehensive (libros hereticorum) that they may be construed by the priest to mean almost any books he pleases— And this paper is publickly posted in a country where the catholics themselves are but a tolerated sect, the subjects of a protestant sovereign. It is possible indeed that the restraints of the romish church upon its followers may be more rigorous & more public in such a country, than where its authority is unquestioned & unopposed— Silesia was originally under the Austrian government, a catholic province; at this time, about one half of its inhabitants still adhere to that religion, & although the steady maxims of the prussian Government, & still more the revolutions of time & opinions have powerfully operated to introduce a spirit of mutual forbearance, if not of harmony, there is perhaps no part of Europe, where the root of bitterness between the two parties is yet so deep, & cleaves with such stubbornness to the ground as here— The catholics hate the protestants the more, for their having now the secure & unlimited liberty in their worship; & the protestants envy the catholics the priviledges they still retain, which the Prussian government has bound itself to preserve. Mr Zölner, who has published his tour through Silesia, made in the year 1791, & from whom I draw much of the information I give you, says, that it is common here for a catholic to exhibit, before a Lutheran judge, a complaint against another catholic, for calling him a Lutheran, & requiring satisfaction for what he considers as the blackest slander that could be cast upon him.
						
						About halfway between Sprotau, & this place we first came in sight of the mountains towards which we are travelling, & from which we are still about forty of our miles distant.
					
					
						
							Hirschberg. 27. July. Sunday.
						
						Before I give you an account of our journey hither, I must say something of what we saw yesterday at Bunzlau, & which I had not time to tell you, before we continued our journey.
						The principal manufactory of Bunzlau, is in pottery; particularly of those brown coffee pots & milk pots, of which you have seen many at the inns of Berlin & through the electorate— Of these potters there are at Bunzlau, each of whom employs six or eight workmen— We saw them make several large pots such as are commonly used to hold butter— From a cubic mass of clay, about a foot thick, they form in about five minutes, the pot, by merely moulding it with the hand, while it whirls round upon a sort of circular bench placed before the workman— We could not however stay long to see them, for they work in the same room, where the Ovens are heated to bake the pots, & its warmth was to us intolerable— In the yard of this pottery, there is a pot of prodigious size, made about half a century ago, which contains nearly fifty bushels— It is about twelve feet high; is hooped like a barrel, which it resembles in form, & is kept in a house built on purpose for it— The Germans appear to have a particular predilection for things of an uncommon dimensions in their kind; the tuns of Heidelberg & Königstein, & this pot serve as examples to show how much size enters into their ideas of the sublime.
						But the greatest curiosities at Bunzlau, are two mechanical genius’s by the name of Jacob, & of Hüttig, a carpenter, & a weaver, who are next door neighbours to each other— The first has made a machine, in which by the means of certain clock work a number of puppets about six inches high, are made to move upon a kind of stage, so as to represent in several successive scenes the passion of Jesus Christ— The first exibits him in the garden at prayer, while the three apostles are sleeping at a distance. In the last he is shewn dead, in the sepulchre, guarded by two roman soldiers— The intervening scenes represent the treachery of Judas; the examination of Jesus before Caiaphas, the dialogue between Pilate & the jews, concerning him; the denial of Peter, the scourging & the crucifixion— It is all accompanied by a mournful dirge of music, & the maker, by way of explanation repeats the passages of scripture, which relates the events

he has undertaken to show— I never saw a stronger proof how powerful the impression of objects, which are brought immediately home to the senses is— I have heard & read more than one eloquent sermon, upon the passion, but I confess, none of their most labored efforts at the pathetic, ever touched my heart with one half the force of this puppet show— The traitor’s kiss, the blow struck by the high priest’s servant, the scourging, the nailing to the cross, the spunge of vinegar, every indignity offered, & every pain inflicted, occasioned a sensation when thus made perceptible to the eye, which I had never felt at mere description; & when we rose to come away, Louisa’s eyes were full of tears.
						Hüttig the weaver, with an equal, or superior mechanical genius, has applied it in a different manner, & devoted it to geographical, astronomical, & historical pursuits— In the intervals of his leasure from the common weaver’s work, which affords him subsistance, he has become a very learned man— The walls of his rooms are covered with maps & drawings of his own representing, here the course of the Oder, with all the towns & villages, through which it runs; there the mountains of Switzerland, & those of Silesia, over both of which, he has travelled in person— In one room he has two large tables, one raised above the other—on one of them he has ranged all the towns & remarkable places of Germany, & on the other of all Europe; they are placed according to their respective geographical bearings. The names of the towns are written on a small square piece of paper, & fixed in a slit on the top of a peg, which is stuck into the table. The remarkable mountains are shewn by small pyramidical black stones, & little white pyramids are stationed at all the spots, which have been distinguished by any great battle, or other remarkable incident— The man himself in explaining his work, shews abundance of learning relative to the antient names of places, & the former inhabitants of countries to which he points; & amused us with anecdotes of various kinds connected with the lands he has marked out. Thus in shewing us the Alps, he pointed to the spots over which the french army of reserve so lately passed, & where Buonaparte so fortunately escaped being taken by an austrian officer, & then he gave us a short comment of his own upon the character & extraordinary good fortune of the first consul. In a second room he has a large machine representing the copernican system of the universe; it is made so that the whole firmament of fixed stars moves round our solar system once in every twenty four hours, & thus always exhibits the stars in the exact position relative to our earth, in which they

really stand. Internally he has stationed all the planets, which belong to our system, with several satellites, & all the comets that have been observed during the last three centuries. In a third room he has another machine, exhibiting in different parts the various phases of the moon, & those of Jupiter’s satellites— The apparent motion of the sun round the earth, & the real motion of the earth round the sun.
						In his garret he has another work, upon which he is yet occupied, & which being his last labor seems to be that in which he takes the most delight. Upon a very large table similar to that in the first room, he has inlaid a number of thin plates of wood formed so as to represent a projection of the earth upon Mercator’s plan. All the intervals between the plates of wood designate that portion of the world, which is covered with water. He has used a number of very small ropes of different colours drawn over the surface in such a manner as to describe the tracks of all the celebrated circumnavigators of the globe. The colours of the ropes distinguish the several voyages from each other. To three of these great adventurers, who he thinks claim especial preeminence above the rest Columbus, Anson & Cook, he has shewn a special honor by three little models of ships, bearing their names, which are placed upon the surface of his ocean, in some spot of their respective courses— The names of all the other voyagers, & the times at which their voyages, were performed, are marked by papers fixed at the points of their departure. Such is the imperfect description I can give you from a short view of the labours of this really curious man— He must be nearly, or quite seventy years old, & has all his life time been of an infirm constitution. But his taste for the sciences he told was hereditary in his family, & had been common to them all, from his great grandfather down to himself. His dress & appearance were those of a common weaver; but his countenance expressive at once of meditation & ingenuity; his eyes at once full of enthusiastic fire, & amiable good nature, was a model upon which Lavater might expatiate with exultation— He enquired who we were; & was as much transported at the names of American, & of Adams, as the magistrates of Freystadt— At these frequent & spontaneous expressions of respect shewn to our name, I hope neither you nor I shall feel any improper pride; at least our filial affection may be allowed to rejoyce at them. The honest & ingenious weaver, on our taking leave, made us smile by exclaiming, that now, if he could but have a traveller from Africa, come to see his works, he could boast of having had visitors from all the four quarters of the globe. Yours.
					
				 